Charles O. Ferguson, a candidate by petition of electors for the unexpired term as justice of the peace for the Seventh district of Kaw Township in Jackson County, has filed an application here the purpose of which is to prevent the names of Samuel C. Hayden and John A. Lauck from being printed on the ballots at the ensuing general election as candidates for said office of the Democratic and Republican parties, respectively.
Assuming, but not deciding, that this application is properly before us, the same must be denied for the reasons stated in the cases of State of Missouri at the relation of Samuel C. Hayden v. Harry L. Thomas et al., No. 39279, and John A. Lauck v. Thomas R. Hunt et al., No. 39280, 353 Mo. 332, 182 S.W.2d 584, decided contemporaneously herewith. It is so ordered. All concur.